STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS



Steven Lee Mahood,
Petitioner Below, Petitioner                                                     FILED
                                                                               June3, 2020
vs.) No. 19-0230 (Jackson County 18-C-83)                                   EDYTHE NASH GAISER, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA
Donnie Ames, Superintendent,
Mt. Olive Correctional Complex,
Respondent Below, Respondent




                               MEMORANDUM DECISION


         Petitioner Steven Lee Mahood, self-represented, appeals the February 19, 2019, order of
the Circuit Court of Jackson County summarily dismissing his second petition for a writ of habeas
corpus. Respondent Donnie Ames, Superintendent, Mt. Olive Correctional Complex, by counsel
Holly M. Flanigan, filed a summary response in support of the circuit court’s order. Petitioner filed
a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In April of 2009, a Jackson County grand jury indicted petitioner on the charge of first-
degree murder of his wife. Following a four-day trial, the jury convicted petitioner of first-degree
murder without a recommendation of mercy. Thereafter, the circuit court sentenced petitioner to a
life term of incarceration without the possibility of parole. Petitioner filed a direct appeal, and this
Court affirmed petitioner’s conviction. See State v. Mahood (“Mahood I”), 227 W. Va. 258, 708
S.E.2d 322 (2010). On December 29, 2010, petitioner filed his first petition for a writ of habeas
corpus in the circuit court. Petitioner was denied habeas corpus relief, and this Court affirmed that
denial in 2015. See Mahood v. Ballard (“Mahood II”), No. 14-0026, 2015 WL 1244343 (W. Va.
Mar. 16, 2015) (memorandum decision).


                                                   1
        On September 28, 2018, petitioner, pro se, filed a second habeas petition in the circuit
court, reiterating his claims from Mahood II and arguing that habeas counsel was ineffective in
not adequately raising the claims of prejudicial pretrial publicity and diminished mental capacity.
By order entered on February 19, 2019, the circuit court rejected petitioner’s argument that habeas
counsel provided ineffective assistance in Mahood II. Given the first habeas proceeding in Mahood
II, the circuit court further found that the doctrine of res judicata precluded petitioner from
asserting “all matters [previously] raised and as to all matters known or with reasonable diligence
could have been known.” Accordingly, the circuit court summarily dismissed petitioner’s second
habeas petition.

       Petitioner now appeals the circuit court’s February 19, 2019, order. This Court reviews
appeals from circuit court orders denying habeas corpus relief under the following standard:

                “In reviewing challenges to the findings and conclusions of the circuit court
        in a habeas corpus action, we apply a three-prong standard of review. We review
        the final order and the ultimate disposition under an abuse of discretion standard;
        the underlying factual findings under a clearly erroneous standard; and questions
        of law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W. Va.
417, 633 S.E.2d 771 (2006).

Syl. Pt. 1 of Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016). However, because we
have before us the dismissal of petitioner’s second habeas petition, we first consider the application
of Syllabus Point 4 of Losh v. McKenzie, 166 W. Va. 762, 277 S.E.2d 606 (1981):

                A prior omnibus habeas corpus hearing is res judicata as to all matters
        raised and as to all matters known or which with reasonable diligence could have
        been known; however, an applicant may still petition the court on the following
        grounds: ineffective assistance of counsel at the omnibus habeas corpus hearing;
        newly[-]discovered evidence; or, a change in the law, favorable to the applicant,
        which may be applied retroactively.

         Petitioner argues that the doctrine of res judicata does not apply to this case by alleging
that he was not advised of his obligation under Losh to raise all applicable habeas grounds in the
omnibus proceeding or have them deemed waived. Petitioner points to the absence of a Losh list
in Mahood II. As we explained in Mahood II, “[t]he checklist of grounds typically used in habeas
corpus proceedings, commonly known as ‘the Losh list,’ originates from [our decision in Losh]”
2015 WL 1244343, at *1 n.2. We find that the absence of a Losh list cannot be attributed to the
circuit court as, prior to the September 10, 2013, omnibus hearing in Mahood II, the court “granted
petitioner an additional thirty days to file a final petition and a ‘Losh list’” in April of 2013. Id. at
*1. Our decision in Mahood II further reflects that petitioner already knew to raise all applicable
claims in the omnibus proceeding because, “[a]lthough still represented by counsel, petitioner, pro
se, in February of 2013, filed a document titled ‘supplemental claims to be added to amended
petition for writ of habeas corpus.’” Id. Therefore, we find that the circuit court did not err in
finding that the doctrine of res judicata applies to this case.

                                                   2
        Petitioner further argues ineffective assistance of habeas counsel as an exception to the
application of the doctrine of res judicata. 1 Respondent counters that the two ineffective assistance
claims asserted in the instant petition were previously raised by habeas counsel. We agree with
respondent as our decision in Mahood II reflects that the claims of prejudicial pretrial publicity
and diminished mental capacity were raised and adjudicated. Therefore, we find that the circuit
court did not err in rejecting the two claims of ineffective assistance of habeas counsel asserted in
the instant petition. 2 Accordingly, we conclude that the circuit court did not abuse its discretion in
summarily dismissing petitioner’s second habeas petition.

       For the foregoing reasons, we affirm the circuit court’s February 19, 2019, order summarily
dismissing petitioner’s second petition for a writ of habeas corpus.

                                                                                             Affirmed.


ISSUED: June 3, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins

DISQUALIFIED:
Justice John A. Hutchison




       1
           In Syllabus Point 5 of State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995), we held:

              In the West Virginia courts, claims of ineffective assistance of counsel are
       to be governed by the two-pronged test established in Strickland v. Washington,
       466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984): (1) Counsel’s performance
       was deficient under an objective standard of reasonableness; and (2) there is a
       reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceedings would have been different.
       2
          To the extent that petitioner alleges additional instances of ineffective assistance of habeas
counsel on appeal, we decline to address those claims as they were not presented to the circuit
court. See Watts v. Ballard, 238 W. Va. 730, 735 n.7, 798 S.E.2d 856, 861 n.7 (2017) (“This Court
will not pass on a nonjurisdictional question which has not been decided by the trial court in the
first instance.”) (quoting Syl. Pt. 2, Sands v. Sec. Trust Co., 143 W. Va. 522, 102 S.E.2d 733
(1958)).
                                                   3